2.	Applicant’s election of the species in which (A) the aminocoumarin compound is novobiocin, (B) the polymyxin is polymyxin B, (C) the infection is bacteremia, and (D) the Gram-negative bacterium is Escherichia coli, in the reply filed on January 7, 2021 is acknowledged.  Applicant’s elected species has been examined and determined to be novel and unobvious over the prior art of record.  Accordingly, search and examination has been extended to all of the species encompassed by the instant amended claims, which have been examined on the merits in their entirety.
3.	The Sequence Listing filed July 7, 2021 is approved.
	In view of the telephone interview on July 15, 2021 with Attorney Laura A. Wzorek, the substitute specification filed July 7, 2021 has been entered.
	The response filed July 7, 2021 overcomes all objections and rejections set forth in the Office action mailed March 10, 2021.
4.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.
The prior art of record does not teach a method of treating infections in an individual caused by Klebsiella pneumoniae, Acinetobacter baumannii, Pseudomonas aeruginosa, Escherichia coli, or an Enterobacter spp., wherein a combination of an aminocoumarin compound or a salt thereof and polymyxin B or a salt thereof is administered to the individual.  Polymyxin B is known to be useful in treating Gram-negative bacterial infections.  While there is some prior art which teaches that various aminocoumarin compounds can exhibit antibacterial activity against selected Gram-negative bacteria, this use of aminocoumarin compounds is not 
	Instant claims 48, 62, 65-75, 78, 79, and 81 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/533,554 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 80 and 82 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/533,554 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose a method of treating an individual having a bacterial infection caused by Klebsiella pneumoniae, Acinetobacter baumannii, Pseudomonas aeruginosa, Escherichia coli, or an Enterobacter spp., and wherein the bacterium is also a polymyxin-resistant bacterium.
	The Mandler et al article (J. American Chemical Society, Vol. 140, pages 6749-6753, published May 10, 2018) is cited as art of interest, teaching the use of combinations of novobiocin derivatives and polymyxin B to kill A. Baumannii.  However, in view of the effective filing date analysis set forth above, the Mandler et al article is not available as prior art under 35 U.S.C. 102 against instant claims 48, 62, 65-75, 78, 79, and 81.  With respect to instant claims 80 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 16, 2021